DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
I.    Claims 1-17 and 20, drawn to a display apparatus, a recording medium and a method of controlling a display apparatus, the method comprising: identifying an external apparatus to be remotely controlled classified in H04L69/24.
II.   Claims 18-19, drawn to an electronic apparatus and method of controlling an electronic apparatus, the method comprising: identifying a remote-control characteristic of the electronic apparatus classified in H04N21/43615.

3.    Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination I has separate utility such as identifying an external apparatus to be remotely controlled and a remote-control characteristic about the external apparatus, selecting one among a plurality of remote-control protocols based on the identified remote-control characteristic and receiving a signal of content from the external apparatus based on the selected remote-control 

4.    The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
      Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
     The searches will require separate and distinct search strings directed to a two separate entities (According to exemplary embodiment,  there is provided a method of controlling a display apparatus, the method including: identifying an external apparatus to be remotely controlled  and  a  remote-control  characteristic  about  the external apparatus, selecting one among a plurality of remote- control protocols based on the  identified  remote-control characteristic, receiving a signal of content from the external apparatus based on the selected remote-control protocol, and displaying an image of According to another exemplary embodiment, there is provided an electronic apparatus including a communicator, and a  processor configured to identify a remote-control characteristic of the electronic apparatus based on a request for remote control received from a display apparatus through the communicator, select one among a plurality of remote-control protocols based on based on the identified remote-control characteristic, and controlling the communicator to transmit information about the selected remote-control protocol to the display apparatus, and transmit a signal of content to the display apparatus based on the selected remote-control protocol (specification para 0024) for varied purposes.

   Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

     The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

     Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
    
    A telephone call was made to Applicant’s assigned Attorney Peter McKenna (Reg. No. 38,551) on 09/14/2021 to request an oral election to the above restriction requirement. However, Applicant’s assigned Attorney retired so tried to speak with Christian Lapense (Reg. No. 71,831) and Mr. Christian Lapense was unavailable so Examiner left message in his voice mail system.  No reply has been received at the mailing of this correspondence.



Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072.  The examiner can normally be reached on Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        
/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459